Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Chen (Reg. No. 67,314) on 03/04/2021.

The application has been amended as follows: 

Claim 1 (Currently amended): A hand-held mobile device, comprising: a display screen for displaying information;
an image capture unit, wherein the image capture unit captures an image; and a processer coupled to the image capture unit to obtain the image, wherein the processer performs a human face detection on the image so as to obtain a human face information from the image, detects a left face area and a right face area of the human face information, the processer judges whether a ratio of the left face area to the right face area is equal to a predetermined ratio for a predetermined time, the predetermined ratio 
wherein the eye-protection operation comprises at least one of displaying a reminder/alert information on the display screen, generating alert sounds, informing the user the ratio of the left face area to the right face area of obliquely staring at the display screen or his using time of obliquely staring at the display screen, temporarily turning off the display screen, enforcing the hand-held mobile device to enter a sleeping state, or shutting down the hand-held mobile device, and 
wherein an area among a side of a right face, a right eye and a nose of the human face information serves as the right face area, and an area among a side of a left face, a left eye and the nose of the human face information serves as the left face area.

Claim 2 (Previously presented): The hand-held mobile device according to claim 1, wherein the processer calculates a viewing angle of the user staring at the display screen through the human face information and judges whether the viewing angle is disposed in an eye-protection angle range, thereby judging whether to perform the eye-protection operation, wherein the processer calculates the viewing angle of the user staring at the display screen according to eye parts and ear parts in the human face information.

Claim 3 (Previously presented): The hand-held mobile device according to claim 1, wherein the processer further counts a number of blink of the user in another predetermined time according to eye parts of the human face information in the image and judges whether to perform the eye-protection operation, wherein the processer performs the eye-protection operation when the number of blink is less than a predetermined value.

Claim 4 (Previously presented): The hand-held mobile device according to claim 1, wherein the processer further analyzes a color and a distribution of blood vessels of a sclera part of the human face information to judge a liver function of the user.

Claim 5 (Previously presented): The hand-held mobile device according to claim 1, wherein the processer further analyzes a profile of the human face information to judge whether a weight of the user is increased or reduced.

Claim 6 (Previously presented): The hand-held mobile device according to claim 1, wherein the processer further analyzes a skin of the human face information to display a suggested message of the skin for the user by the display screen.


Allowable Subject Matter
Claims 1-6 are allowed.

As of claim 1, none of the prior arts individually or in combination discloses:
‘the processer judges that a user stares at the display screen obliquely and performs an eye-protection operation when the ratio of the left face area to the right face area is not equal to the predetermined ratio for the predetermined time’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Huang et al., US PGPUB 2016/0171313 discloses in paragraph 47 and figs. 8 and 9, the processor 12 calculates an area for the left-face portion 3172 and the right-face portion 3173. Then the processor 12 calculates an area ratio of a bigger one of the left-face portion 3172 and the right-face portion 3173 to a smaller one of the left-face portion 3172 and the right-face portion 3173.

Kawakubo, US PGPUB 2010/0220892 in paragraph 70 discloses when the face of the driver is turned to the right, the left-face width is greater than the right-face width. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        3/4/2021